Citation Nr: 0739274	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hypertension.  

2.  Entitlement to service connection for erectile 
dysfunction, asserted to be secondary to a service-connected 
disability.  

3.  Entitlement to an increased disability rating for status 
post right meniscus tear, to include degenerative 
osteoarthritis of the right knee medial compartment, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1960 
to December 1963 and from December 1964 to November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for 
hypertension had not been received and also denied service 
connection for erectile dysfunction, asserted to be secondary 
to a service-connected disability, and entitlement to a 
disability rating greater than 10 percent for the 
service-connected status post right meniscus tear, to include 
degenerative osteoarthritis of the right knee medial 
compartment.  

The issues of entitlement to service connection for erectile 
dysfunction, asserted to be secondary to a service-connected 
disability, and entitlement to a disability rating greater 
than 10 percent for the service-connected status post right 
meniscus tear, to include degenerative osteoarthritis of the 
right knee medial compartment, are being addressed in the 
REMAND portion of the decision below and are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  In May 1996, the RO denied service connection for 
hypertension.  Although notified of the decision 
approximately one week later in the same month, the veteran 
did not initiate an appeal of the denial of that claim.   
 
2.  The evidence received since the RO's May 1996 denial of 
service connection for hypertension is not material and does 
not raise a reasonable possibility of substantiating such 
claim.  


CONCLUSIONS OF LAW

1.  The RO's May 1996 denial of service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 1994); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (1995); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).   
 
2.  The evidence received since the RO's May 1996 
determination is not new and material, and the claim for 
service connection for hypertension is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, August 2005 letter informed the veteran 
of the type of evidence necessary to support his new and 
material claim.  Specifically, the letter described the type 
of evidence necessary to substantiate the element(s) required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Additionally, the August 2005 letter notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to this issue but that he must 
provide enough information so that the agency could request 
the relevant records.  In addition, the letter informed the 
veteran of his opportunity to submit "any other evidence or 
information that . . . [he] think[s] . . . [would] support . 
. . [his] claim" and "any evidence in . . . [his] 
possession that pertains to . . . [his] claim."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Further, in May 2006, the veteran was informed of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed below, the Board finds that the evidence of 
record does not support a grant of the veteran's new and 
material claim.  In light of this denial, no ratings or 
effective date will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the veteran 
in proceeding with the issuance of a final decision of the 
new and material claim currently on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with an adequate VCAA 
notification letter in August 2005, prior to the initial 
denial of his new and material claim in January 2006.  
Clearly, the timing requirement of VCAA notification was met 
with respect to this issue.  In any event, the veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, in 
May 2006, the new and material issue was readjudicated, and a 
statement of the case (SOC) was issued.  Consequently, the 
Board finds that nothing about the evidence or any response 
to the RO's notification suggests that the new and material 
issue adjudicated in this decision must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the new and 
material claim adjudicated in this decision.  All available 
service medical records, as well as all relevant treatment 
records adequately identified by the veteran, have been 
obtained and associated with his claims folder.  

The Board acknowledges that the veteran has not been accorded 
a VA examination relevant to his hypertension claim.  As the 
Board will discuss in the following decision, however, the 
additional medical records which were obtained and associated 
with the veteran's claims folder during the current appeal 
simply provide evidence of current hypertensive treatment.  
Importantly, these additional reports do not discuss the 
etiology of the veteran's diagnosed hypertension.  
Consequently, the Board concludes that a remand to accord the 
veteran a relevant VA cardiovascular examination is not 
necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his new and material claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following new and material issue on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2006); & 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In May 1996, the RO denied service connection for 
hypertension.  According to relevant evidence of record 
available at that time, hypertension (or high blood pressure) 
was first noted at a January 1996 VA examination (more than 
30 years after the veteran's separation from active military 
duty).  At that examination, the veteran reported having been 
diagnosed with elevated blood pressure "in the 1962-1963 
time frame during the flight physical," and subsequently 
having elevated blood pressure (with diastolic blood pressure 
readings between 90 and 100 and even with one diastolic blood 
pressure reading "in the range of 110" at a 1995 flight 
physical).  Actual service medical records, however, were 
negative for complaints of, treatment for, or findings of 
hypertension.  See 38 C.F.R. § 4.104, Note 1 following 
Diagnostic Code 7101 (which states that the term 
"'hypertension' means that the diastolic blood pressure is 
predominantly 90 mm or greater").  

As the record did not contain competent evidence of a 
relationship between the diagnosed hypertension (or high 
blood pressure) and the veteran's active military duty or of 
the existence of such a disorder until more than 30 years 
after discharge from such service, the RO, by the May 1996 
rating action, denied service connection for this disability.  
Approximately one week later in May 1996, the RO notified the 
veteran of the decision.  However, the veteran did not 
initiate an appeal of the denial of his claim for service 
connection for hypertension.  Consequently, the RO's May 1996 
denial of service connection for hypertension became final.  
38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2007).  New 
evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also, Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the May 1996 rating action, there was no 
competent evidence of an association between the diagnosed 
hypertension and the veteran's active military duty or of the 
existence of such a disorder to a degree of at least 
10 percent within one year after his discharge from such 
service.  See, 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Additional evidence 
received since the prior final denial in May 1996 includes 
multiple VA and private medical records reflecting continued 
outpatient treatment for hypertension between March 1998 and 
March 2007 as well as the veteran's testimony before the 
Board in August 2007.  While the new medical evidence 
reflects continued treatment for hypertension, it does not 
provide competent evidence of an association between such a 
disorder and the veteran's active military duty or of the 
existence of such a disability to a degree of at least 
10 percent within one year after his separation from active 
military duty.  See, 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The veteran's 
testimony simply reiterates his contention that he was first 
found to have high blood pressure during service, an 
assertion that is not corroborated by the record evidence 
dated at the time of his service.  As such, the Board finds 
that the additional evidence received since the prior final 
denial of the veteran's claim for service connection for 
hypertension in May 1996 is not clearly probative of the 
central issue in the veteran's case for service connection 
for such a disorder.  Specifically, neither the additional 
new documents nor the veteran's duplicative testimony raise a 
reasonable possibility of substantiating the claim for 
service connection for hypertension.  See 38 C.F.R. 
§ 3.156(a) (2007).  Accordingly, the Board concludes that the 
additional evidence received since the final denial of 
service connection for hypertension in May 1996 is not new 
and material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
veteran's claim for service connection for such a disability.  
See, 38 U.S.C.A. § 5108 & 38 C.F.R. § 3.156(a) (2007).  


ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for hypertension, the appeal is denied.  





REMAND

Entitlement To Service Connection For Erectile Dysfunction, 
Asserted To Be Secondary To A Service-Connected Disability

As the Board discussed in the previous portion of this 
decision, the VCAA redefined the obligations of VA with 
respect to the duty to assist and imposed on VA certain 
notification requirements.  Unfortunately, VA has not met its 
duty to properly notify the veteran with respect to his claim 
of entitlement to service connection for erectile 
dysfunction.  Specifically, an August 2005 letter does not 
discuss the veteran's erectile dysfunction claim and a 
December 2005 letter discusses only the criteria necessary to 
support a claim for service connection for erectile 
dysfunction on a direct basis.  Because the veteran is 
claiming that his erectile dysfunction is secondary to a 
service-connected disability, proper notice has not been 
provided.  See Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006) (in which the Court found that a first element notice 
error has the natural effect of producing prejudice).  See 
also Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(in which the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that any VCAA notice error 
should be presumed prejudicial and that it is VA's burden to 
rebut this presumption).  

As such, the Board concludes that a remand is necessary to 
afford the veteran proper VCAA notice with respect to his 
erectile dysfunction claim, as this has not been 
accomplished.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Entitlement To A Disability Rating Greater Than 10 Percent 
For The Service-Connected Status-Post Right Meniscus Tear, To 
Include Degenerative Osteoarthritis Of The Right Knee Medial 
Compartment

The veteran last underwent a VA examination of his right knee 
in October 2005.  At that time, his main right knee complaint 
was constant pain (particularly over the medial joint line).  
In addition, he described occasional popping, clicking, 
locking, and swelling of his right knee but denied 
instability of this joint.  Since that time, the veteran has 
complained of increased symptomatology.  Specifically, he 
testified before the Board in August 2007 that he had more 
severe pain, swelling, and limitation of motion, as well as 
instability, of this joint.  In light of these recent 
pertinent complaints, the Board finds that a remand of the 
right knee claim is necessary to obtain current findings as 
to the severity of disability pursuant to 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Issue a VCAA notification letter to 
the veteran with regard to his claim 
for service connection for erectile 
dysfunction, asserted to be secondary 
to a service-connected disability.  
Perform any development necessary as a 
consequence of any response(s) from the 
veteran.

2.  After obtaining any required 
release forms from the veteran, procure 
copies of any records of erectile 
dysfunction and right knee treatment 
that he has received from the Family 
Clinic in Smithville since June 2007.  
All available documents should be 
associated with the veteran's VA claims 
folder.  If any such records are not 
available, a notation reflecting that 
fact as well as the efforts undertaken 
to obtain the documents should be made 
in his VA claims folder.  

3.  Obtain records of erectile 
dysfunction and right knee treatment 
that the veteran has received at the VA 
Medical Center in Memphis, Tennessee, 
since March 2006.  Copies of all such 
available reports should be associated 
with the veteran's claims folder.  

4.  Thereafter, schedule an orthopedic 
examination to determine the current 
nature and extent of the service-
connected status post right meniscus 
tear, to include degenerative 
osteoarthritis of the right knee medial 
compartment.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, 
should be conducted.  All pertinent 
right knee pathology, which is found on 
examination, should be noted.  In 
addition, the examiner should discuss 
whether the veteran's right knee 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
right knee disability.  If feasible, 
this determination should be expressed 
in terms of the degree of additional 
range of motion lost.  The examiner 
should also express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his right knee repeatedly over a 
period of time.  A rationale should be 
provided for all opinions expressed.  

5.  Following the completion of the 
above, re-adjudicate the issues based 
on the new evidence obtained.  If 
either decision remains in any way 
adverse to the veteran, he and his 
attorney should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


